Exhibit 10.1

AMENDMENT NO. 2 TO

EXECUTIVE EMPLOYMENT AGREEMENT

This amendment dated as of January 27, 2016 is Amendment No. 2 (“Amendment
No. 2”) to that certain Executive Employment Agreement dated May 21, 2007, as
amended by Amendment No. 1 thereto (the “Agreement”), by and among EnteroMedics
Inc., a Delaware corporation with its principal place of business at 2800 Patton
Road, St. Paul, Minnesota 55113 (“Company”), and Greg S. Lea, a Minnesota
resident, with a residence at 16812 Edgewater Road N.E., Pine City, MN 55063
(“Employee”). Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Agreement.

WHEREAS, the Company has recently reorganized its commercial operations group
and, in connection with that reorganization, Employee’s title and duties at the
Company have changed from “Chief Financial Officer and Chief Operating Officer”
to “Chief Financial Officer and Chief Compliance Officer” (the “January 2016
Change”), and

WHEREAS, the Company and Employee agree that this change in Employee’s title and
duties at the Company is sufficient to constitute “Good Reason” within the
meaning of Section 3.1.7(a) of the Agreement, and

WHEREAS, pursuant to Section 7.8 of the Agreement, the Company and Employee
desire to amend certain sections of the Agreement relating to the impact of this
change under the Agreement and the compensation to be paid to Employee in
connection with the change, and

WHEREAS, in accordance with Section 7.8 of the Agreement, this Amendment No. 2
has been executed by the Employee and a member of the Company’s Board of
Directors.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Company and the Employee agree to amend the terms of the
Agreement as follows:

1. Section 3.1.7 of the Agreement is deleted in its entirety, and the following
is substituted in its place:

“3.1.7 Termination By Employee For Good Reason. Employee may terminate
Employee’s employment pursuant to this Agreement for Good Reason. For purposes
of this Agreement, “Good Reason” means: (a) at any time, the assignment by
Company to Employee of employment duties, functions or responsibilities that are
significantly different from, and result in a substantial diminution of,
Employee’s duties, functions or responsibilities; or (b) at any time, a
requirement that Employee be based at any office or location more than 25 miles
from Employee’s primary work location prior to the date of this Agreement.
Notwithstanding any other provision of this Agreement, Employee and Company
agree that the January 2016 Change constituted Good Reason under this Agreement,
provided that, Employee agrees (y) to give Company at least 90 days’ prior
notice of any decision to terminate this Agreement for Good Reason under this
Section 3.1.7 based on the January 2016 Change, and (z) the Separation Date with
respect to any such termination of this Agreement under this Section 3.1.7 based
on the January 2016 Change must occur between September 30, 2016 and January 1,
2017.”



--------------------------------------------------------------------------------

2. Article II of the Agreement is amended by adding the following Section 2.4 to
the Agreement:

“2.4 Additional Consideration for January 2016 Change. In consideration for
Employee’s agreement to defer his right to terminate the Agreement for Good
Reason based on the January 2016 Change as reflected in Section 3.1.7 as amended
above by this Amendment No. 2, Company agrees that (a) with respect to
Employee’s bonus to be awarded under the 2015 Management Incentive Plan, the
corporate performance objectives and Employee’s individual performance
objectives shall be deemed to have been achieved at the 100% level and Employee
shall be awarded a 20% premium on his bonus for 2015, and (b) Company shall
grant to Employee an award of fully-vested incentive stock options with the
number and terms of such options to be determined and approved by the
Compensation Committee of the Company’s Board of Directors after consultation
with the Company’s executive compensation consultants.”

3. Entire Agreement. The Agreement, as amended by this Amendment No. 2 (as so
amended, the “Amended Agreement”), contains the entire understanding between the
parties hereto with respect to the subject matter hereof and shall supersede and
terminate any prior understandings, agreements, obligations or representations,
written or oral, relating to the subject matter hereof, including, but not
limited to the Agreement as originally executed. The parties agree that the
Amended Agreement is the result of negotiations between the parties and that the
language of the Amended Agreement shall not be construed for or against any
particular party.

4. Counterparts. This Amendment No. 2 may be executed in any number of
counterparts, all of which shall constitute a single agreement. Signatures
delivered by electronic or facsimile transmission shall be deemed original
signatures for all purposes.

IN WITNESS WHEREOF, the parties have caused this Amendment No. 2 to the
Agreement to be duly executed and delivered as of the day and year first above
written.

 

ENTEROMEDICS INC. By:  

/s/ Dan W. Gladney

  Its:  Director and CEO

/s/ Greg S. Lea

Greg S. Lea